                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

 DANIEL MAYET                                                 CIVIL ACTION

 VERSUS                                                       CASE NO. 17-9568

 ENERGY XXI GIGS SERVICES, L.L.C., et al.                     SECTION: “G” (2)


                                    ORDER AND REASONS

       Pending before this Court is Defendants’ Energy XXI GOM, LLC and Energy XXI

Services, LLC (collectively, “Defendants” or “Energy XXI”) “Motion for Summary Judgment.”1

In this litigation, Plaintiff Daniel Mayet (“Plaintiff”) alleges that Defendants are liable for a

personal injury sustained while working aboard Defendants’ mineral exploration and production

platform. 2 Accordingly, Plaintiff brings claims under Louisiana State Law, General Maritime

Law, and the Outer Continental Shelf Lands Act.3 In the instant motion, Defendants argue that

they did not owe a duty to Plaintiff under Louisiana law because Defendants did not expose

Plaintiff to unreasonable risks of harm and are not responsible for injuries resulting from

conditions that were “open and obvious.” 4 Having considered the motion, the memoranda in

support and opposition, the records and the applicable law, the Court will deny the motion.




       1
           Rec. Doc. 62.
       2
           Rec. Doc. 1 at 1.
       3
           Id. at 2.
       4
           Rec. Doc. 62-1.


                                                1
                                           I. Background

A.     Factual Background

       This matter arises out of injuries Plaintiff Daniel Mayet (“Plaintiff”) allegedly sustained on

September 24, 2016 on a mineral exploration and production platform identified as West Delta

31E (“WD 31E”).5 The platform was owned by Defendants.6 Plaintiff was employed by Wood

Group PSN, Inc. (“Wood Group”) as lead operator on the platform.7 Plaintiff had begun working

on WD 31E approximately 18 days prior to the date of his alleged injury.8 Plaintiff alleges that he

and other Wood Group employees were using the platform’s crane to receive cargo boxes from a

vessel.9 While attempting to place a stinger on the platform’s stinger rack, Plaintiff asserts that he

sustained a hernia and injury to his back requiring surgery.10 Plaintiff asserts that the location and

configuration of the stinger rack and configuration of platform equipment, specifically the location

of a speaker in the area where the cargo box was to be placed, “constituted an unsafe and

unreasonably dangerous condition.”11

       Plaintiff further alleges that “[s]hortly thereafter, Plaintiff and another worker were

walking from the area . . . when he tripped on a piece of plat iron and fell forward striking a well.”12


       5
            Rec. Doc. 1 at 3.
       6
            Id.
       7
            Id.
       8
            Id.
       9
            Id.
       10
            Id. at 3–4.
       11
            Id.
       12
            Id. at 3.


                                                   2
Plaintiff asserts that this fall caused additional pain in his groin and back. 13 Plaintiff alleges that

the location of the plate iron in the pathway constituted a dangerous unsafe condition.14

B.     Procedural Background

       Plaintiff filed the Complaint on September 25, 2017, bringing claims against Defendants

Energy XXI Gigs Services, L.L.C., Energy XXI GOM, L.L.C., Energy XXI Gulf Coast, Inc.,

Energy XXI Leasehold, L.L.C., Energy XXI Onshore, L.L.C., Energy XXI Pipeline, LLC, Energy

XXI Pipeline II, L.L.C., Energy XXI Services, L.L.C., Energy XXI Texas Onshore, L.L.C., Energy

XXI USA, Inc. under Louisiana State Law, General Maritime Law, and the Outer Continental

Shelf Lands Act. 15 On February 26, 2018, Plaintiff and Defendants filed a Joint Motion of

Dismissal.16 On March 16, 2018, the Court granted the motion and dismissed all of the Energy

XXI entities, except for Energy XXI GOM, L.L.C. and Energy XXI Services, L.L.C. 17

       On November 19, 2018, Defendants filed a Motion for Summary Judgment, arguing that

Plaintiff’s claims are barred due to his status as a “borrowed employee.”18 On February 11, 2019,

the Court denied the motion, finding that there were issues of material fact in dispute regarding

the control the parties exercised and the force of a contract provision purporting to prohibit

borrowed employee status.19


       13
            Id.
       14
            Id.
       15
            Id. at 2.
       16
            Rec. Doc. 16.
       17
            Rec. Doc. 18.
       18
            Rec. Doc. 29 at 1.
       19
            Rec. Doc. 49 at 21.


                                                   3
       On July 31, 2019, Defendants filed the instant Motion for Summary Judgment. 20 On

August 20, 2019, Plaintiff filed an opposition to the instant motion.21 On August 30, 2019, with

leave of Court, Defendants filed a reply to Plaintiff’s opposition.22

                                      II. Parties’ Arguments

A.     Defendants’ Arguments in Support of the Motion for Summary Judgment

       In the instant motion, Defendants argue that they did not owe a duty to Plaintiff under

Louisiana law because Defendants did not expose Plaintiff to unreasonable risks of harm and are

not responsible for injuries resulting from conditions that were “open and obvious.”23 According

to Defendants, “[t]here is no genuine issue of material fact that: (1) the location of the speaker

above the stinger rack was open and obvious to Plaintiff and everyone else, and did not create an

unsafe and unreasonable risk of harm, and (2) that a clearly marked iron plate painted bright yellow

on the deck of the platform was open and obvious, could have been avoided by walking around it

using reasonable care, and did not create an unreasonable risk of harm to the Plaintiff.” 24

Accordingly, Defendants argue that they are entitled to judgment in their favor as a matter of law.25

       Defendants argue that the location of the speaker above the stinger rack did not create an

unreasonable risk of harm.26 Defendants argue that Plaintiff was aware of the potential risk of


       20
            Rec. Doc. 62.
       21
            Rec. Doc. 73.
       22
            Rec. Doc. 88.
       23
            Rec. Doc. 62-1 at 1.
       24
            Id. at 9.
       25
            Id.
       26
            Id. at 12.


                                                  4
lifting the forty pound stinger onto the rack, based on his years of experience and his signing of

the Job Safety Analysis (JSA) wherein Plaintiff acknowledged the potential risk of the task.27

Defendants analogize this case to Dauzat v. Curnest Guillot Logging Inc.28 There, Defendants

argue, the court determined that a logging truck driver was aware of the condition of a logging

road with holes.29 The court concluded that based on the Plaintiff’s experience, the presence of

the hole in the logging road was an obvious danger.30 Defendants argue that, like the plaintiff in

Dauzat, Mayet had years of experience working in his industry and knew of the risks associated

with manually lifting the stinger.31 Therefore, Defendants argue that the location of the speaker

did not create an unreasonably dangerous condition because it was open and obvious.32

       Next, Defendants argue that the iron plate on the pathway of the platform that Plaintiff

allegedly tripped over did not create an unreasonable risk of harm. 33 Defendants argue that

Plaintiff’s co-worker testified that the plate was painted yellow to signify that it was a tripping

hazard.34 Furthermore, Defendants argue that the utility of the plate in covering a large hole in the

floor of the platform outweighs its potential harm. 35 Lastly, Defendants point to Plaintiff’s



       27
            Id. (citing Rec. Doc. 62-2, at 38-39; Rec. Doc. 62-5).
       28
            Id. at 18 (citing 08-0528 (La. 12/02/08); 995 So. 2d 1184, 1186).
       29
            Id.
       30
            Id.
       31
            Id.
       32
            Id. at 19.
       33
            Id.
       34
            Id. at 20 (citing Rec. Doc. 62-3 at 73).
       35
            Id. at 22.


                                                          5
deposition testimony stating that he had previously seen the yellow plate, but that when he tripped

over it, he was dragging his feet.36 Defendants cite two Louisiana appellate court cases which they

argue show that plaintiffs are typically barred from recovering for injuries resulting from an open

and obvious condition in trip and fall cases. 37 Because the plate was an open and obvious

condition, Defendant’s argue they should not be held liable to Plaintiff for his injuries resulting

from tripping over it.38

B.      Plaintiff’s Arguments in Opposition to the Motion for Summary Judgment

        In response, Plaintiff argues that summary judgment must be denied because: (1) there are

disputed issues of material fact as to whether the location of the speaker created an unreasonably

dangerous condition under the circumstances and (2) the potential danger of the location of the

speaker was not open and obvious to all who may have encountered it.39

        First, Plaintiff argues that there are disputed issues of material fact as to whether the

location of the speaker created an unreasonably dangerous condition under the circumstances.40

Plaintiff argues that the post-accident Investigation Report shows that the root cause of the accident

was the location of the speaker above the stinger rack, which interfered with the use of the crane.41

In support, Plaintiff cites the expert report of Robert Borison, which states that Defendants should



        36
             Id. at 22–23 (citing Rec. Doc. 62-2 at 117-20).
        37
            Id. at 23–25 (citing Mansoor v. Jazz Casino Co., LLC, 2012-1546 (La. 09/21/12); 98 So. 3d 795, 795;
Williams v. Liberty Mut. Fire Ins. Co., 217 So. 3d 421, 427 (La. Ct. App. 2017)).
        38
             Id. at 25.
        39
             Rec. Doc. 73 at 9–15.
        40
             Id. at 14.
        41
             Id. (citing Rec. Doc. 73-2).


                                                           6
have performed a hazard analysis at the time the speaker was placed above the stinger rack.42

According to Plaintiff, Mr. Borison stated that a hazard analysis would have revealed that the

speaker interfered with the use of the crane. 43 Lastly, Plaintiff argues that based on the

recommendation from the post-accident investigation, Defendants did in fact remove the speaker

from above the stinger rack and placed it in another location.44 In sum, Plaintiff argues that under

Louisiana law, which provides that the determination of whether a condition is unreasonably

dangerous is to be made by the trier of fact, there are disputed issues of material fact that preclude

summary judgment with regard to the location of the speaker.45

       Plaintiff next argues that the danger presented by the location of the speaker was not open

and obvious to all who may encounter it.46 While Plaintiff concedes that the speaker was plainly

visible, Plaintiff argues that its potential interference with the operation of the crane was not open

and obvious to all.47 Rather, Plaintiff argues that it is not until the crane is in operation that the

hazard is revealed.48 Plaintiff further argues that he was not present at the start of crane operation

and therefore did not participate in the initial decision about which stinger to use.49 Plaintiff also




       42
            Id. (citing Rec. Doc. 73-4 at 7; Rec. Doc. 73-4).
       43
            Id. (citing Rec. Doc. 73-4 at 7; Rec. Doc. 73-4).
       44
            Id. at 15 (citing Rec. Doc. 73-10 at 106).
       45
            Id.
       46
            Id.
       47
            Id.
       48
            Id.
       49
            Id. at 15–16.


                                                           7
argues that he had not previously been called upon to remove or replace a stinger from this rack.50

Plaintiff contends that his lack of participation shows that the potential dangerousness of the

condition was not open and obvious to everyone who encountered it.

        Plaintiff analogizes to several cases where district judges in the Eastern District of

Louisiana denied summary judgment on the issue of whether a danger was open and obvious.51

Plaintiff argues that in this case, genuine issues of material fact preclude summary judgment.52

Plaintiffs points to the accident report, which concluded that the location of the speaker caused or

contributed to Plaintiff’s injuries and to the statements by Plaintiff’s expert, Mr. Borison, who

argues that Defendant should have conducted a hazard analysis.53 Plaintiff argues that the JSA for

the crane operation at issue was pre-completed and did not contain any information about the

speaker, despite purportedly identifying all potential hazards.54

        Finally, with regard to the iron plate, Plaintiff presents his expert’s opinion that the manner

in which Defendants addressed the iron plate covering the hole on the platform was insufficient to

abate the hazard.55 Plaintiff relies on Mr. Borison’s opinion that Defendants should have replaced




        50
             Id. at 16 (citing Rec. Doc. 73-8).
        51
           Id. at 16–18 (citing Thomas v. W&T Offshore, Inc., No. 16-14694, 2018 WL 1805928, at *3 (E.D. La.
Apr. 16, 2018); Strong v. Shell Oil Co., No. 17-7625, 2019 WL 1057054, at *3 (E.D. La. Mar. 6, 2019); Soto v.
Trinity Fabrication, L.L.C., No. 09-5825, 2010 WL 4363785, at *1 (E.D. La. Oct. 22, 2010)).
        52
             Id. at 18.
        53
             Id.
        54
             Id. at 19.
        55
             Id. at 20.


                                                       8
the plates with a thinner plate.56 Accordingly, Plaintiff asserts that there are genuine issues of

material fact in dispute precluding summary judgment.57

C.     Defendants’ Arguments in Further Support of the Motion for Summary Judgment

       In reply, Defendants again argue that the location of the speaker, the risk of lifting of the

stinger, and the iron plate Plaintiff tripped over were all open and obvious conditions under

Louisiana law.58 Defendants argue that Plaintiff’s deposition testimony shows he was aware of

the presence of the speaker and of the potential risk associated with lifting a heavy object and

placing it on a stinger rack.59 Defendants argue that the potential risk of manually lifting the stinger

is an open and obvious condition that anyone in the same position would have recognized. 60

Defendants argue that manually lifting heavy objects is an inherent part of a platform worker’s

job, as evidenced by Plaintiff’s co-worker’s testimony.61

       Regarding the iron plate Plaintiff tripped over, Defendant’s argue that Plaintiff’s expert

does not consider that a person exercising reasonable care would not have tripped over a yellow

plate.62 Defendants argue the plate is an open obvious condition because: (1) the plate was painted

yellow; (2) Plaintiff knew the plate was there; (3) Plaintiff and his co-workers acknowledged that

tripping hazards on Defendants’ platform are painted red and yellow; (4) Plaintiff chose to walk


       56
            Id. (citing Rec. Doc. 73-4 at 8).
       57
            Id. at 20–21.
       58
            Rec. Doc. 88 at 3.
       59
            Id. at 3–4 (citing Rec. Doc. 88-1 at 107–108, 11–12).
       60
            Id. at 6.
       61
            Id. at 8 (citing Rec. Doc. 88-2 at 75–78).
       62
            Id. at 9.


                                                         9
over the plate even though he could have walked around the plate; (5) Plaintiff admitted he was

dragging his feet when he tripped; (6) Plaintiff had a duty to observe his surroundings and ensure

his pathway was clear; and (7) Plaintiff had a duty to exercise reasonable care.63 Defendants argue

that because the plate was clearly labeled and marked, it provided adequate warning of an open

and obvious condition to all individuals who may have encountered it. 64 Therefore, Defendants

argue that there are no genuine issues of material fact in dispute and summary judgment is

appropriate.65

                                                III. Legal Standard

    A. Legal Standard for Summary Judgment

         Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”66 When assessing whether a dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”67 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”68



         63
              Id.
         64
              Id.
         65
              Id.
         66
           Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
         67
              Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
         68
              Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.


                                                           10
If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”

then no genuine issue of fact exists, and the moving party is entitled to judgment as a matter of

law.69 The nonmoving party may not rest upon the pleadings, but must identify specific facts in

the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.70

           The party seeking summary judgment always bears the initial responsibility of informing

the court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact. 71 Thereafter, the nonmoving party

should “identify specific evidence in the record, and articulate” precisely how that evidence

supports his claims.72 To withstand a motion for summary judgment, the nonmoving party must

show that there is a genuine issue for trial by presenting evidence of specific facts. 73 The

nonmovant’s burden of demonstrating a genuine issue of material fact is not satisfied merely by

creating “some metaphysical doubt as to the material facts,” “by conclusory allegations,” by

“unsubstantiated assertions,” or “by only a scintilla of evidence.” 74 Rather, a factual dispute

precludes a grant of summary judgment only if the evidence presented by the nonmovant is




           69
                Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
           70
                See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
           71
                Celotex, 477 U.S. at 323.
           72
                Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir.), cert. denied, 513 U.S. 871 (1994).
           73
           Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248–49 (1996)).
           74
                Little, 37 F.3d at 1075.


                                                             11
sufficient to permit a reasonable trier of fact to find for the nonmoving party. 75 Further, a court

“resolve[s] factual controversies in favor of the nonmoving party, but only when there is an actual

controversy, that is, when both parties have submitted evidence of contradictory facts.”76 Hearsay

evidence and unsworn documents that cannot be presented in a form that would be admissible in

evidence at trial do not qualify as competent opposing evidence.77 Ultimately, summary judgment

is appropriate in any case “where critical evidence is so weak or tenuous on an essential fact that

it could not support a judgment in favor of the nonmovant.”78

B.      Legal Standard on Negligence and an Unreasonably Dangerous Condition

        The parties agree that this case is governed by Louisiana law because it arises under the

Outer Continental Shelf Lands Act (“OCSLA”) which “adopts the law of the adjacent state

(Louisiana) as surrogate federal law.” 79 Louisiana Civil Code article 2315 states, “[e]very act

whatever of man that causes damage to another obliges him by whose fault it happened to repair

it.” Louisiana courts use the duty-risk analysis to determine recovery under Article 2315.80 “For

liability to attach under the duty-risk analysis, the plaintiff must prove that the conduct in question

was a cause-in-fact of the resulting harm or damages, the defendant owed a duty of care to the

plaintiff, the requisite duty was breached by the defendant, and the risk of harm was within the



        75
             Anderson, 477 U.S. at 248.
        76
             Little, 37 F.3d at 1075.
        77
             Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).
        78
             Armstrong v. City of Dallas, 997 F.2d 62 (5th Cir. 1993).
        79
             Fruge ex rel. Fruge v. Parker Drilling Co., 337 F.3d 558, 560 (5th Cir. 2003).
        80
          Brown v. City of Monroe, 48,764 (La. App. 2 Cir. 2/26/14); 135 So. 3d 792, 796 (citing Barrino v. East
Baton Rouge Parish School Bd., 96–1824 (La. App. 1 Cir. 06/20/97); 697 So. 2d 27).


                                                           12
scope of protection afforded by the duty breached.” 81 “The threshold issue in any negligence

action is whether the defendant owed the plaintiff a duty, and whether a duty is owed is a question

of law.”82

         In evaluating whether a duty is owed, Louisiana courts generally utilize a risk-utility

balancing test to determine whether a condition is unreasonably dangerous.83 The four pertinent

factors are: “(1) the utility of the complained-of condition; (2) the likelihood and magnitude of

harm, which includes the obviousness and apparentness of the condition; (3) the cost of preventing

the harm; and (4) the nature of the plaintiff's activities in terms of its social utility, or whether it is

dangerous by nature.” 84 The second factor of the test “focuses on whether the dangerous or

defective condition is obvious and apparent.”85 Under Louisiana law, when a condition is deemed

“open and obvious” it does not, as a matter of law, constitute an unreasonably dangerous

condition.86 Accordingly, defendants generally have no duty to protect against open and obvious


         81
           Dennis v. Wiley, 09–236 (La. App. 2 Cir. 9/11/09); 22 So. 2d 189 Hardy v. Bowie, 98–2821 (La. 9/8/99),
744 So.2d 606, 613.
         82
              Bufkin v. Felipe’s Louisiana, LLC, 14-0288 (La. 10/15/14); 171 So. 3d 851, 855 (internal citations
omitted).
         83
              Id. at 856.
         84
             Dauzat v. Curnest Guillot Logging Inc., 08-0528 (La. 12/2/08); 995 So. 2d 1184, 1186–87; but see Allen
v. Lockwood, 14-1724 (La. 2/13/15); 156 So. 3d 650, 652 (La. 2015) (per curiam) (clarifying that risk-utility balancing
test “pertained to cases that were tried either by judge or jury” and is therefore not necessary at the summary judgment
stage); see also Butler v. Int’l Paper Co., 636 F. App’x 216, 219 (5th Cir. 2016) (unpublished) (“The Louisiana
Supreme Court, however, recently clarified that the application of the risk-utility balancing test is not necessary at the
summary judgment stage.”).
         85
              Broussard v. State ex rel. Office of State Bldgs., 12-1238, p. 10 (La. 4/5/13); 113 So. 3d 175, 184.
         86
            George v. Nabors Offshore Corp., 464 F. App’x 298, 301 (5th Cir. 2012); see also Eisenhardt v. Snook,
08-1287 (La. 3/17/09); 8 So. 3d 541, 544–45 (La. 2009) (per curiam) (recognizing that defendants generally have no
duty to protect against an open and obvious hazard. If the facts of a particular case show that the complained-of
condition should be obvious to all, the condition may not be unreasonably dangerous, and the defendant may owe no
duty to the plaintiff.”).


                                                            13
hazards.87 Summary judgment is appropriate where no legal duty is owed because a complained-

of condition is open and obvious to all and therefore, not unreasonably dangerous.88

         However, under Louisiana law, whether a dangerous condition is “open and obvious” is a

question of fact.89 “[W]hile a defendant only has a duty to protect against unreasonable risks that

are not obvious or apparent, the fact-finder, employing a risk-utility balancing test, determines

which risks are unreasonable and whether those risks pose an open and obvious hazard.”90 In

discussing the overlap between the judge’s role as lawgiver and the jury’s role as finder of fact for

mixed question of law and fact, the Louisiana Supreme Court explained that “the question of

whether a defect presents an unreasonable risk of harm [is] ‘a disputed issue of mixed fact and law

or policy that is peculiarly a question for the jury or trier of the facts.’ As a mixed question of law

and fact, it is the fact-finder’s role—either the jury or the court in a bench trial—to determine

whether a defect is unreasonably dangerous.”91

         Under Louisiana law, the relevant inquiry is not whether the hazard is open and obvious to

the specific injured party, but whether the hazard is open and obvious to all, meaning anyone who

may potentially encounter it.92 “[T]he victim’s actual or potentially ascertainable knowledge is



         87
           Eisenhardt, 8 So. 3d at 544-45 (finding that a landowner, under Louisiana law “is not liable for an injury
which results from a condition which should have been observed by the individual in the exercise of reasonable care,
or which was as obvious to a visitor as it was to the landowner.”).
         88
              Allen, 156 So. 3d at 653.
         89
              Broussard, 113 So. 3d at 185.
         90
              Id.
         91
              Id. at 183 (quoting Reed v. Wal-Mart Stores, Inc., 97-1174, p.4 (La. 3/4/98); 708 So. 2d 362, 364).

          See Id. at 188 (La. 2013) (“[I]n order to be open and obvious, the risk of harm should be apparent to all
         92

who encounter the dangerous condition.”).


                                                           14
not the focus of the inquiry.93 This principle “serves an invaluable function, preventing concepts

such as assumption of the risk from infiltrating our jurisprudence.”94 However, “in considering a

defendant’s duty to a particular person, consideration should be given to the person’s age, maturity,

experience, familiarity with the premises and its dangers, and other such factors which might

increase or decrease the risk of harm to that person.”95 For example, in George v. Nabors Offshore

Corporation, the Fifth Circuit found that the danger posed by hoses piled on a platform “was

particularly obvious to [the plaintiff] considering his considerable offshore platform experience.”96

While the plaintiff’s awareness of the hazard may lead to the inference that others were similarly

aware of its presence97 the Louisiana Supreme Court has reiterated that it is a question of “global

knowledge.”98 Defendants need not produce evidence of others’ awareness of the alleged defect

to find that the defect was open and obvious to all.99

                                                       IV. Analysis

       Defendants contend that they are entitled to summary judgment because the location of the

speaker above the stinger rack was open and obvious and did not create an unsafe and unreasonable

risk of harm.100 Defendants also argue that a clearly marked iron plate painted bright yellow on


       93
             Id.
       94
             Id.
       95
             Walker v. Union Oil Mill, Inc., 369 So. 2d 1043, 1047 (La. 1979)
       96
             George, 464 F. App’x at 301.
       97
             Butler, 636 F. App’x at 219.
       98
             Broussard, 113 So. 3d at 188.
       99
             Butler, 636 F. App’x at 219.
       100
             Rec. Doc. 62-1 at 9.


                                                         15
the deck of the platform was open and obvious, could have been avoided by walking around it

using reasonable care, and did not create an unreasonable risk of harm to the Plaintiff. 101

Accordingly, the Court will address each of these issues in turn.

A.     Whether the Location of the Speaker Created an Unreasonable Risk of Harm

       First, Defendants argue that the location of the speaker above the stinger rack was open

and obvious and did not create an unsafe and unreasonable risk of harm.102 In opposition, Plaintiff

argues that there are disputed issues of material fact as to whether the location of the speaker

created an unreasonably dangerous condition under the circumstances.103

       Under Louisiana law, whether a dangerous condition is “open and obvious” is a question

of fact.104 The Louisiana Supreme Court has “recognized that defendants generally have no duty

to protect against an open and obvious hazard. If the facts of a particular case show that the

complained-of condition should be obvious to all, the condition may not be unreasonably

dangerous, and the defendant may owe no duty to the plaintiff.”105 The Louisiana Supreme Court

stated that to be considered open and obvious, the hazard “should be one that is open and obvious

to all, i.e., everyone who may potentially encounter it.”106 Whether a hazard is open and obvious




       101
             Id.
       102
             Id.
       103
             Rec. Doc. 73 at 14.
       104
             Broussard, 113 So. 3d at 185.
       105
             Eisenhardt, 8 So. 3d at 544.
       106
             Broussard, 113 So. 3d at 184.


                                                16
to everyone is determined in light of the “the facts and circumstances of a particular case.”107

Accordingly, the trier of fact determines whether or not a defect is unreasonably dangerous.108

         The Louisiana Supreme Court applied the framework above in Broussard v. State ex rel.

Office of State Bldgs.109 There, a delivery driver filed suit for injuries he sustained when an offset

elevator prevented him from pushing a dolly into an elevator.110 The defendant argued that the

misaligned elevator was an open and obvious hazard and thus did not present a risk of serious

harm.111 The court concluded that there was a reasonable factual basis to support the trial jury’s

finding that the elevator’s condition was not open and obvious to all who may have encountered

it.112

         On the other hand, the Louisiana Supreme Court cautioned that Broussard “should not be

construed as precluding summary judgment when no legal duty is owed because the condition

encountered is obvious and apparent to all and not unreasonably dangerous.” 113 In deciding a

motion for summary judgment under Louisiana law, “the court can decide that a condition does

not present an unreasonable risk of harm, as a matter of law.” 114 For example, in Allen v.



         107
               Id.
         108
               Id. at 183–85.
         109
               Id.
         110
               Id. at 179.
         111
               Id. at 181.
         112
               Id. at 179.
          113
              Bufkin, 171 So.3d at 859 n. 3; see also Allen, 156 So. 3d at 652-53 (“Any reading of Broussard
interpreting it as a limit on summary judgment practice involving issues of unreasonable risk of harm is a
misinterpretation of the Broussard case.”).
         114
               Martin v. Boyd Racing, L.L.C., 681 F. App’x 409, 412 (5th Cir. 2017).


                                                          17
Lockwood, the Louisiana Supreme Court held that the district court erred in denying a defendant’s

motion for summary judgment. 115 There, a pedestrian was struck while walking in a church’s

unpaved grassy area, which was being used as a parking lot, by a church member’s vehicle.116 The

court determined that the pedestrian “failed to produce any evidence to . . . demonstrate how the

alleged defects [of the parking area] caused the accident. Moreover, [the pedestrian] could not

even say what the church defendants did to cause the accident.” 117 Therefore, the Louisiana

Supreme Court reversed the district court’s order denying summary judgment because there was

“no genuine issue as to whether the parking area was unreasonably dangerous.”118

       Here, there are questions of fact in dispute regarding whether the location of the speaker

created an open and obvious hazard. Plaintiff alleged he was injured because the placement of the

speaker above the stinger rack interfered with the use the crane to return the stingers to the rack.119

Unlike in Allen, where the plaintiff failed to produce any evidence to demonstrate how defendant’s

actions or the parking lot’s defects caused her injuries, Plaintiff here has provided evidence to

show that Defendants’ conduct contributed to Plaintiff’s injuries. For example, Plaintiff provides

the post-accident Investigation Report, which lists as one of the “Root Cause(s)” of the accident

“[t]he position of the overhead speaker causes conflict when lifting slings with the crane, and sling




       115
             Allen, 156 So. 3d at 653.
       116
             Id. at 651.
       117
             Id. at 653 (emphasis in original).
       118
             Id.
       119
             Rec. Doc. 73 at 2.


                                                  18
rack could be lowered as to aid in the proper manual handling of slings.”120 The post-accident

Investigation Report also recommended “discuss[ing] . . . moving the speaker to a different

location on platform.” 121 Accordingly, the Court finds that Plaintiff has provided evidence to

support his assertion that the location of the speaker caused his injuries.

         While the physical presence of the speaker on the platform was open and obvious, there

are issues of fact in dispute regarding whether the potential danger of the speaker was apparent. In

his deposition, Plaintiff testified that it was not until all the cargo baskets were received and the

stinger needed to be replaced on the rack that he recognized that the speaker was located above the

singer rack, interfering with use of the crane.122 Further, Plaintiff states in his deposition that he

was not present at the start of operation, making the potential hazard posed by the speaker less

apparent to him.           123
                                 “[I]t is the defect or dangerous condition of the thing that must

be open and obvious, not merely the thing itself.”124 While the speaker in and of itself was plainly

visible, a reasonable jury could conclude that it was not “open and obvious” that the location of

the speaker would create a dangerous condition.




         120
               Rec. Doc. 73-2 at 6.
         121
               Id. at 8.
         122
               Rec. Doc. 73-8 at 2.
         123
               Rec. Doc. 73-8 at 2.
         124
               LeBlanc v. City of Abbeville, 2018-206 (La. App. 3 Cir. 10/17/18), 259 So.3d 372, 384 (emphasis in
original).


                                                          19
       Defendants argue that based on the reasoning in Dauzat,125 the location of the speaker

above the stinger rack did not create an unreasonable risk of harm. 126 In Dauzat, a logging truck

driver injured his back when he drove his truck over a hole.127 The court concluded that based on

the driver’s experience driving logging trucks, the presence of the hole was an obvious danger and

therefore was not an unreasonable risk of harm.128 Defendants argue that, like the plaintiff in

Dauzat, Plaintiff had years of experience working in his industry and knew of the risks associated

with manually lifting the stinger; therefore, the condition was open and obvious.129 Dauzat is

distinguishable from the present matter because the generally poor conditions of logging roads are

an open and obvious risk to all who encounter the roads, not just professional truck drivers. Here,

the location of the speaker does not present an immediately obvious risk to users of the crane in

the same way that a rut in a muddy road does. Rather, the potential danger of the speaker is not

apparent to all who may encounter it; the danger only becomes apparent once the crane is

operational. Based on the evidence presented, the Court finds that genuine issues of material fact

remain as to whether the speaker created an unreasonable risk of harm; therefore, summary

judgment is denied.




       125
             08–0528 (La.12/2/08), 995 So. 2d 1184.
       126
             Rec. Doc. 62-1. at 12.
       127
             08–0528 at p. 2 (La.12/2/08), 995 So. 2d 1184 at 1185.
       128
             Id. at 1185–86.
       129
             Rec. Doc. 62-1. at 18.


                                                        20
B.     Whether the Iron Plate Created an Unreasonable Risk of Harm

       Next, Defendants argue that the iron plate on the pathway of the platform that Plaintiff

allegedly tripped over did not create an unreasonable risk of harm because it was an open and

obvious condition.130 Defendants argue that because the plate was clearly labeled and marked, it

provided adequate warning of an open and obvious condition to all individuals who may have

encountered it.131 In opposition to Defendants’ motion for summary judgment, Plaintiff attaches

the affidavit of expert witness, Mr. Borison, who attested that the manner in which Defendants

addressed the iron plate covering the hole on the platform was insufficient to abate the hazard and

that Defendants should have used a thinner plate.132

        “Summary judgment is proper only where no duty exists as a matter of law and no factual

or credibility disputes exists.”133 Under Louisiana law, when a condition is deemed “open and

obvious” it does not, as a matter of law, constitute an unreasonably dangerous condition. 134

Therefore, “defendants generally have no duty to protect against an open and obvious hazard.”135

       The facts presented here are distinguishable from those addressed by the Fifth Circuit in

George v. Nabors Offshore Corp.136 In George, a plaintiff was injured when he tripped over hoses




       130
             Rec. Doc. 62-1. at 19.
       131
             Rec. Doc. 88 at 9.
       132
             Rec. Doc. 73 at 20 (citing Rec. Doc. 73-4 at 8).
       133
             Parish v. L.M. Daigle Oil Co., Inc., 98-1716 (La. App. 3 Cir. 6/23/99); 742 So. 2d 18, 10–11.
       134
             George, 464 F. App’x at 301; see also Bufkin, 171 So. 3d at 856; Eisenhardt, 8 So. 3d at 544–45.
       135
             Eisenhardt, 8 So. 3d at 544.
       136
             464 F. App’x 298 (5th Cir. 2012).


                                                          21
while working on an offshore platform. 137 In affirming the district court’s grant of summary

judgment, the Fifth Circuit found that “any reasonable person walking over the hoses would have

realized their potential danger.”138 Furthermore, the Court noted that the plaintiff had 18 years of

experience working on offshore platforms and that the danger posed by hoses piled on a platform

“was particularly obvious to [the plaintiff] considering his considerable offshore platform

experience.”139 The plaintiff also admitted that he had seen the hoses, and knew they posed a

potential danger.140

       Here, Plaintiff admits to seeing the iron plate.141 Plaintiff also testified that he had more

than 25 years of experience unloading equipment from a boat to a platform. 142 However,

“[t]he open and obvious inquiry [] focuses on the global knowledge of everyone who encounters

the defective thing or dangerous condition, not the victim’s actual or potentially ascertainable

knowledge.” 143 Accordingly, Plaintiff’s knowledge of the existence of the iron plate does not

make it “open and obvious” such that Defendants owe him no duty. Rather, the complained of

condition must be “apparent to all who encounter” it.144 While Plaintiff’s knowledge of the plate




       137
             Id.
       138
             George, 464 F. App’x at 300.
       139
             Id. at 301.
       140
             Id. at 300–01
       141
             Rec. Doc. 62-2 at 117–28.
       142
             Rec. Doc. 62-2 at 38–39.
       143
             Broussard, 113 So. 3d at 188.
       144
             Id.


                                                22
is relevant evidence that the condition was observable, it is not dispositive of whether the condition

was known to all.

          Although the iron plate was visible and painted yellow, a reasonable jury could find that

because it was elevated above the surface and because it was ground-level, it was not an open and

obvious hazard.145 The facts here are distinguishable from cases where a condition was “visible to

all,” such as a dumpster 146 or a shopping cart. 147 Here, similar to the misaligned elevator in

Broussard, the question of whether the iron plate was an open and obvious hazard is a genuine

question of material fact. Furthermore, a reasonable jury could conclude that the iron plate is

unreasonably dangerous under risk-utility balancing test adopted by the Louisiana courts.

Therefore, the Court finds that genuine issues of material fact remain as to whether the iron plate

created an unreasonable risk of harm, which renders this case inappropriate for summary judgment.

          In Louisiana, the existence of a duty is a question of law. 148 “Although duty is a question

of law, Louisiana courts do not grant summary judgment on the issue of duty where factual

disputes exist or where credibility determinations are required.”149 The Court cannot resolve the

duty inquiry until the trier of fact determines whether the condition in question was unreasonably




         145
             See, e.g., Cox v. Baker Distributing Company, L.L.C., 51,587 (La. App. 2nd Cir. 9/27/17); 244 So.3d
681, 685-686, writ denied, 2017-1834 (La. 1/9/18), 231 So.3d 649 (holding that whether the lack of a permanent
dock plate was an open and obvious hazard is an issue of fact and therefore summary judgment was improper).
          146
                Bufkin, 171 So. 3d at 858.
          147
                Rodriguez v. Dolgencorp, LLC, 2014-1725 (La. 11/14/14); 152 So. 3d 871, 872 (per curiam).
          148
                See, e.g., Harris v. Pizza Hut of La., Inc., 455 So. 2d 1364, 1371 (La. 1984) (“Duty is a question of
law.”).
          149
            Bass v. Superior Energy Servs. Inc., No. 13-5175, 2015 WL 460378, at *10 (E.D. La. Feb. 3, 2015)
(Brown, J.)).


                                                             23
dangerous. The question of whether a condition is unreasonably dangerous, and therefore imposes

a duty on the defendants, is a factual inquiry reserved for the jury. Because genuine issues of

material fact must be resolved before the Court can answer the legal question of whether

Defendants owed a duty to Plaintiff, this matter cannot be resolved on summary judgment.

                                         V. Conclusion

       Based on the foregoing, the Court finds that summary judgment is not appropriate at this

stage. Plaintiff puts forth evidence demonstrating disputes of material fact regarding whether the

location of the speaker and the iron plate were open and obvious such that they did not create a

risk of material harm.

       Accordingly,

       IT IS HEREBY ORDERED that the Motion for Summary Judgment 150 filed by

Defendants Energy XXI GOM, LLC and Energy XXI Services, LLC is DENIED.

       NEW ORLEANS, LOUISIANA, this16th
                                    ____ day of September, 2019.



                                                    _________________________________
                                                    NANNETTE JOLIVETTE BROWN
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




       150
             Rec. Doc. 62.


                                               24
